On an information charging that the defendant, Charley Worley, did, in Adair county, on the 9th day of November, 1923, sell 1 1/2 pints of whisky to Jim Batt and Sam Adair, he was tried and convicted, and his punishment fixed at a fine of $400 and confinement for 60 days in the county jail. On November 17, 1923, the court rendered judgment in accordance with the verdict. From the judgment an appeal was taken by filing in this court on May 5, 1924, a petition in error with case-made.
The Attorney General has filed a motion to dismiss the appeal for the reason that said appeal was not filed within the statutory time allowed by section 2808, C.S. 1921. An examination of the record discloses that the appeal had not been filed within the 120 days after the rendition of the judgment. The statute provides:
"In misdemeanor cases the appeal must be taken within sixty days after the judgment is rendered: Provided, however, that the trial court or judge may, for good cause shown, extend the time in which such appeal may be taken not exceeding sixty days."
The uniform holding of this court is that, when an appeal *Page 81 
is not perfected within the time fixed by the statute, this court does not acquire jurisdiction of the appeal. Hamlin v. State,12 Okla. Crim. 321, 155 P. 904; Story v. State, 17 Okla. Crim. 237,187 P. 508.
The attempted appeal not having been filed in this court within the time prescribed by law, the motion to dismiss is sustained. It is so ordered, and the case remanded to the county court of Adair county, with instructions to enforce the judgment and sentence.
BESSEY, P.J., and EDWARDS, J., concur.